EXHIBIT 10.1

 

THE JONES GROUP INC.
SEVERANCE PLAN AND
SUMMARY PLAN DESCRIPTION

Effective May 31, 2006
(amended April 19, 2012)

PURPOSE OF THE PLAN

The purpose of The Jones Group Inc. Severance Plan ("Plan") is to provide
severance benefits to eligible employees whose employment with The Jones Group
Inc. (the "Company") and all U.S. domestic Subsidiaries and Affiliates of the
Company is terminated involuntarily under the conditions described below.

Except as otherwise provided herein or by the Company in writing after the
effective date hereof, this Plan (i) is the sole arrangement of the Company
regarding Severance-type benefits to eligible employees and (ii) replaces and
supersedes all prior plans, programs, understandings and arrangements providing
Severance-type benefits to eligible employees.

Notwithstanding anything to the contrary in this Plan, if an employee is
eligible for Severance-type benefits under an employment or other written
agreement with the Employer providing for Severance-type benefits ("Alternative
Benefits"), such employee shall remain and be eligible for those benefits;
provided , that if the amount of Severance-type benefits to which an employee
may be entitled under such agreement providing for Alternative Benefits would be
greater in the aggregate than the benefits which the Employee would otherwise be
eligible to receive under this Plan, then the employee shall not receive
benefits under this Plan but instead shall be entitled to receive such
Alternative Benefits.

This document contains the official text of the Plan.

DEFINITIONS

Affiliate of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.

Company means The Jones Group Inc.

Designated Termination Date means the date specified by an Employer as an
employee's last day of active work.

Employer means the Company and all U.S. Subsidiaries and Affiliates of the
Company (which shall include Stuart Weitzman Holdings, LLC and its U.S.
Subsidiaries and Affiliates effective January 1, 2013).

Person means an individual, corporation, partnership, limited liability company,
joint venture, association, trust, unincorporated organization or other entity.

--------------------------------------------------------------------------------

Plan Administrator means the Company or such other person or committee appointed
from time to time by the Company to administer the Plan.

Severance-type benefits means post-termination compensation under any employment
agreement or other written agreement between the Employer and the employee or
other plan or arrangement maintained by the Employer, other than compensation
that is paid solely as consideration for a covenant not to compete with the
Employer.

Subsidiary of any person means another person, an amount of the voting
securities, other voting rights or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body or, if there are no such voting interests, more than 50% of the
equity interest of which is owned directly or indirectly by such first person.

WARN means the Worker Adjustment and Retraining Notification Act.

ELIGIBLE EMPLOYEES

The benefits under this Plan are limited to corporate employees, as well as
retail employees employed by JAG Footwear, Accessories and Retail Corporation at
the level of District Sales Manager or above, in all instances who are
classified by an Employer as regular full-time employees and whose regular place
of employment is within the United States. Notwithstanding anything to the
contrary, union employees are not eligible under this Plan.

INVOLUNTARY TERMINATION OF EMPLOYMENT

 * Involuntary Termination

> An employee will be eligible for severance benefits under this Plan only if
> the Plan Administrator, in its sole discretion, determines that the employee's
> employment has been terminated involuntarily for any of the following reasons:
> 
>  * Reduction in staff or layoff.
>  * Position elimination.
>  * Closure of a business unit.
>  * Organization restructuring.
>  * Such other circumstances as the Plan Administrator deems appropriate for
>    the payment of severance benefits.
> 
> An employee who terminates employment for any reason prior to his or her
> Designated Termination Date will not be considered to have terminated
> employment involuntarily unless (i) his or her Employer provides otherwise in
> writing, or (ii) he or she has been notified that his or her employment is
> being terminated due to a reduction in staff or layoff requiring notice under
> federal or state WARN. Such an employee is, however, required to provide two
> (2) weeks' prior notice if electing to terminate employment on a date prior to
> his or her Designated Termination Date.

 * Termination of Employment Not Eligible for Severance Benefits

> Unless the Company provides otherwise in writing, an employee will not be
> eligible for severance benefits if the Plan Administrator, in its sole
> discretion, determines that the employee's employment is terminated for any of
> the following reason

2

--------------------------------------------------------------------------------

>  * Resignation or other voluntary termination of employment.
>  * Failure to return to work upon the expiration of an authorized leave of
>    absence.
>  * Death or disability.
>  * Termination for cause or for behavior prejudicial to the Employer, as
>    determined by the Plan Administrator in its sole discretion.
>  * Termination for gross misconduct or violation of company policy.
>  * Termination for poor performance.
> 
> An employee who terminates employment for any reason prior to his or her
> Designated Termination Date will not be considered to have terminated
> employment involuntarily unless (i) his or her Employer provides otherwise in
> writing, or (ii) he or she has been notified that his or her employment is
> being terminated due to a reduction in staff or layoff requiring notice under
> federal or state WARN. Such an employee is, however, required to provide two
> (2) weeks' prior notice if electing to terminate employment on a date prior to
> his or her Designated Termination Date.

 * Other Employment Offer

> Unless the Company provides otherwise in writing, or except as expressly
> provided in this Plan, an employee will not be eligible to receive benefits
> under this Plan if the Plan Administrator, in its sole discretion, determines
> that any of the following events has occurred prior to the employee's
> Designated Termination Date:
> 
>  * The employee has been offered, but has refused to accept, a suitable
>    position with the Company or any of its Subsidiaries or Affiliates; OR
>  * The employee's employment is being terminated in connection with a sale or
>    transfer, merger, establishment of a joint venture, or other corporate
>    transaction, and the employee has been offered a suitable position by the
>    successor employer; OR
>  * The employee's employment is being terminated in connection with the
>    "outsourcing" of operational functions and he or she has been offered a
>    suitable position by the outsourcing vendor.

CONDITIONS FOR PAYMENT OF SEVERANCE BENEFITS

An employee who is involuntarily terminated will not receive severance benefits
under this Plan unless the Plan Administrator, in its sole discretion,
determines that the employee has satisfied all of the following conditions:

 * Work Until Last Day Designated

> The employee must continue to be actively at work through his or her
> Designated Termination Date or such earlier date as may be specified by his or
> her Employer in writing, unless the employee is absent due to vacation,
> temporary layoff, or an approved absence from work (including leave under the
> Family and Medical Leave Act).
> 
> This section does not apply to employees whose employment is being terminated
> due to a reduction in force or layoff requiring notice under federal or state
> WARN. Such employees are required, however, to provide two (2) weeks' prior
> notice.
> 
> 3

--------------------------------------------------------------------------------

 * Execution of Release and Other Separation Documents

> The employee must execute and deliver to the Company, within the period of
> time specified by the Company, an agreement in a form satisfactory to the
> Company containing a general release of claims in favor of the Company and
> such other terms and provisions as may be determined by the Company in its
> sole discretion.

 * Return of Company Property and Settlement of Expenses

> The employee must return all company property and satisfactorily settle all
> expenses owed to the Company and any of its Subsidiaries or Affiliates.

SEVERANCE BENEFITS

The severance benefits to be provided to an eligible employee will be determined
in accordance with the Severance Benefit Guidelines attached to this Plan
subject to the reductions set forth below; provided, that the Company has the
right, in its sole discretion, and on a case-by case basis, to determine the
amount of severance benefits to be provided to an eligible employee.

 * Reduction for Other Severance Benefits

> In the event that an employee
> 
>  * is entitled to receive Severance-type benefits under another plan or
>    arrangement maintained by the Employer, or
>     
> 
>  * is covered by an employment agreement or other written agreement with the
>    Employer providing for Severance-type benefits,
> 
> then the severance benefits payable to the employee under this Plan will be
> reduced by the amount of Severance-type benefits payable to the employee under
> such other plan, arrangement or agreement, unless the Company provides
> otherwise in writing. For the avoidance of doubt, if the Severance-type
> benefits payable under such other plan, arrangement or agreement are greater
> in the aggregate than the severance benefits payable to the employee under
> this Plan, then the employee shall not receive benefits under this Plan, and
> shall instead receive the Severance-type benefits under such other plan,
> arrangement or agreement.

REEMPLOYMENT

The following rules apply if an employee is reemployed by the Company or any of
its Subsidiaries, Affiliates or successors.

 * Right to Terminate Benefits

> Notwithstanding anything in this Plan to the contrary, in the event that an
> employee is reemployed before the completion of the scheduled payment of
> severance benefits, then an Employer shall have the right to terminate the
> benefits payable under this Plan at any time.

4

--------------------------------------------------------------------------------

 * Repayment of Severance Pay

> In the event that an employee is offered reemployment within thirty (30) days
> after payment of his or her severance pay has commenced and subsequently
> accepts reemployment, then the employee shall repay to the Company the full
> amount of severance pay that he or she has received under this Plan.

RIGHT TO TERMINATE BENEFITS

Notwithstanding anything in this Plan to the contrary, in the event that the
Plan Administrator determines that an employee has breached any of the terms and
conditions set forth in any agreement executed by the employee as a condition to
receiving benefits under this Plan, including, but not limited to, the general
release of claims, then the Company shall have the right to terminate the
benefits payable under this Plan at any time.

GENERAL RULES

 * Right to Withhold Taxes

> The Company shall withhold such amounts from payments under this Plan as it
> determines necessary to fulfill any federal, state, or local wage or
> compensation withholding requirements.

 * No Right to Continued Employment

> Neither the Plan nor any action taken with respect to it shall confer upon any
> person the right to continue in the employ of the Company or any of its
> Subsidiaries or Affiliates.

 * Benefits Non-Assignable

> Benefits under the Plan may not be anticipated, assigned or alienated.

 * Unfunded Plan

> The Company will make all payments under the Plan, and pay all expenses of the
> Plan, from its general assets. Nothing contained in this Plan shall give any
> eligible employee any right, title or interest in any property of the Company
> or any of its Affiliates nor shall it create any trust relationship.

 * Governing Laws and Time Limit for Beginning Legal Actions

> The provisions of the Plan shall be construed, administered and enforced
> according to applicable federal law and, where appropriate, the laws of the
> State of New York without reference to its conflict of laws rules and without
> regard to any rule of any jurisdiction that would result in the application of
> the law of another jurisdiction.
> 
> No action relating to this Plan or any release or other agreement entered into
> with respect to this Plan may be brought later than the earlier of second
> anniversary of the termination of employment or other event giving rise to the
> claim.

 * Severability

> The provisions of the Plan are severable. If any provision of the Plan is
> deemed legally or factually invalid or unenforceable to any extent or in any
> application, then the remainder of

 

5

--------------------------------------------------------------------------------

> the provisions of the Plan, except to such extent or in such application,
> shall not be affected, and each and every provision of the Plan shall be valid
> and enforceable to the fullest extent and in the broadest application
> permitted by law.

 * Section Headings

> Section headings are used herein for convenience of reference only and shall
> not affect the meaning of any provision of this Plan.

ADMINISTRATION OF THE PLAN

The Plan Administrator shall have sole authority and discretion to administer
and construe the terms of this Plan, subject to applicable requirements of law.
Without limiting the generality of the foregoing, the Plan Administrator shall
have complete discretionary authority to carry out the following powers and
duties:

 * To make and enforce such rules and regulations as it deems necessary or
   proper for the efficient administration of the Plan;
    
 * To interpret the Plan, its interpretation thereof to be final and conclusive
   on all persons claiming benefits under the Plan;
    
 * To decide all questions, including without limitation, issues of fact,
   concerning the Plan, including the eligibility of any person to participate
   in, and receive benefits under, the Plan; and
    
 * To appoint such agents, counsel, accountants, consultants and other persons
   as may be required to assist in administering the Plan.

CLAIMS PROCEDURE

The Plan Administrator reviews and authorizes payment of severance benefits for
those employees who qualify under the provisions of the Plan. No claim forms
need be submitted. Questions regarding payment of the severance benefits should
be directed to Vice President, Benefits or the Plan Administrator.

If an employee feels he or she is not receiving severance benefits which are
due, the employee should file a written claim for the benefits with a Vice
President in the Human Resources Department. A decision on whether to grant or
deny the claim will be made within 90 days following receipt of the claim. If
more than 90 days is required to render a decision, the employee will be
notified in writing of the reasons for delay. In any event, however, a decision
to grant or deny a claim will be made by not later than 180 days following the
initial receipt of the claim.

If the claim is denied in whole or in part, the employee will receive a written
explanation of the specific reasons for the denial, including a reference to the
Plan provisions on which the denial is based.

If the employee wishes to appeal this denial, the employee may write within 60
days after receipt of the notification of denial. The claim will then be
reviewed by the Plan Administrator and the employee will receive written notice
of the final decision within 60 days after the request .

6

--------------------------------------------------------------------------------

for review. If more than 60 days is required to render a decision, the employee
will be notified in writing of the reasons for delay before the end of the
initial 60 day period. In any event, however, the employee will receive a
written notice of the final decision within 120 days after the request for
review.

AMENDMENT AND TERMINATION

The Company may amend, modify or terminate this Plan with respect to any
employee or group of employees at any time pursuant to a writing executed by any
duly authorized officer of the Company. Such amendment, modification or
termination will be effective with respect to employees who have not received
notice of a Designated Termination Date on the date such amendment is executed.

STATEMENT OF ERISA RIGHTS

As a participant in this Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all plan participants shall be entitled to:

 * Receive Information About Your Plan and Benefits

> Examine, without charge, at the plan administrator's office and at other
> specified locations all documents governing the plan and a copy of the latest
> annual report (Form 5500 Series) required to be filed by the plan with the
> U.S. Department of Labor and available at the Public Disclosure Room of the
> Employee Benefits Security Administration.
> 
> Obtain, upon written request to the plan administrator, copies of documents
> governing the operation of the plan and copies of the latest annual report
> (Form 5500 Series), if any required, and updated summary plan description. The
> administrator may make a reasonable charge for the copies.
> 
> Receive a summary of the plan's annual financial report. The plan
> administrator is required by law to furnish each participant with a copy of
> this summary annual report.

 * Prudent Actions by Plan Fiduciaries

> In addition to creating rights for plan participants ERISA imposes duties upon
> the people who are responsible for the operation of the employee benefit plan.
> The people who operate your plan, called "fiduciaries" of the plan, have a
> duty to do so prudently and in the interest of you and other plan participants
> and beneficiaries. No one, including your employer, or any other person, may
> fire you or otherwise discriminate against you in any way to prevent you from
> obtaining a welfare benefit or exercising your rights under ERISA.

 * Enforce Your Rights

> If your claim for a severance benefit is denied or ignored, in whole or in
> part, you have a right to know why this was done, to obtain copies of
> documents relating to the decision without charge, and to appeal any denial,
> all within certain time schedules.
> 
> Under ERISA, there are steps you can take to enforce the above rights. For
> instance, if you request a copy of plan documents or the latest annual report
> from the plan and do not receive them within thirty (30) days, you may file
> suit in a Federal court. In such a case, the

7

--------------------------------------------------------------------------------

> court may require the plan administrator to provide the materials and pay you
> up to $110 a day until you receive the materials, unless the materials were
> not sent because of reasons beyond the control of the administrator. If you
> have a claim for benefits which is denied or ignored, in whole or in part, you
> may file suit in a state or Federal court. If it should happen that plan
> fiduciaries misuse the plan's money, or if you are discriminated against for
> asserting your rights, you may seek assistance from the U.S. Department of
> Labor, or you may file suit in a Federal court. The court will decide who
> should pay court costs and legal fees. If you are successful the court may
> order the person you have sued to pay these costs and fees. If you lose, the
> court may order you to pay these costs and fees, for example, if it finds your
> claim is frivolous.

 * Assistance with Your Questions

> If you have any questions about your plan, you should contact the plan
> administrator. If you have any questions about this statement or about your
> rights under ERISA, or if you need assistance in obtaining documents from the
> plan administrator, you should contact the nearest office of the Pension and
> Welfare Benefits Administration, U.S. Department of Labor, listed in your
> telephone directory or the Division of Technical Assistance and Inquiries,
> Employee Benefits Security Administration, U.S. Department of Labor, 200
> Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
> publications about your rights and responsibilities under ERISA by calling the
> publications hotline of the Employee Benefits Security Administration.

ADDITIONAL INFORMATION

 

Plan Sponsor: The Jones Group Inc.
180 Rittenhouse Circle
Keystone Park
Bristol, Pennsylvania 19007
(215) 785-4000
  Employer Identification Number (EIN): 06-0935166
  Plan Name: The Jones Group Inc. Severance Plan
  Type of Plan: Welfare benefit plan - severance pay
  Plan Year: Calendar year
  Plan Number: 550
  Plan Administrator: Executive Vice President of Human Resources
The Jones Group Inc.
180 Rittenhouse Circle
Keystone Park
Bristol, Pennsylvania 19007
 

Agent for Service of Legal Process: Plan Administrator

8

--------------------------------------------------------------------------------

THE JONES GROUP INC. SEVERANCE PLAN
SEVERANCE BENEFIT GUIDELINES

Effective as of April 19, 2012

EMPLOYEES BELOW VICE PRESIDENT

An employee may elect to receive either the severance benefits described in
OPTION ONE or OPTION TWO below. The election must be made within the time
period, and in accordance with the procedures, specified by the Plan
Administrator.

 * OPTION ONE - Severance Pay and Payment of Cost for COBRA Coverage

>  * Severance Pay
> 
> > Years of Service Amount of Severance Pay Less than 20 years 2 weeks of Base
> > Pay for each Year of Service
> >  * Minimum of 2 weeks of Base Pay
> >  * Maximum of 26 weeks of Base Pay
> > 
> > 20 or more years 52 weeks of Base Pay
> > 
> > The Company shall pay the severance pay in a single lump sum as soon as
> > practicable after the later of the employee's last day of employment or the
> > date on which the employee's separation agreement and general release
> > becomes effective, provided that if the employee satisfies all of the
> > conditions for payment, then in no event will payment be made later than the
> > March 15th of the calendar year following the calendar year in which the
> > employee's last day of employment occurred.
> 
>  * Continued Group Health Benefit Coverage - Payment of Cost for COBRA
>    Coverage
> 
> > If the employee elects to continue coverage under the Company's group health
> > benefits plan in accordance with the COBRA continuation coverage
> > requirements, the employee will be required to pay only a portion of the
> > full cost for COBRA coverage during the period equal to the number of weeks
> > used in calculating the amount of the employee's severance pay under this
> > Plan.
> > 
> >  * The COBRA coverage cost to be paid by the employee during this severance
> >    period will be the same as the amount paid by active employees for the
> >    same group health benefits coverage.

9

--------------------------------------------------------------------------------

> > > After the end of the severance period, the employee, if eligible, will be
> > > required to pay the full cost of COBRA coverage in order to continue COBRA
> > > coverage for the remainder of the COBRA coverage period.

 * OPTION TWO - Severance Pay ONLY

> 2 weeks of Base Pay for each Year of Service
> 
>  * Minimum of 2 weeks of Base Pay
>  * NO maximum
> 
> The Company shall pay the severance pay in a single lump sum as soon as
> practicable after the later of the employee's last day of employment or the
> date on which the employee's separation agreement and general release becomes
> effective, provided that if the employee satisfies all of the conditions for
> payment, then in no event will payment be made later than the March 15th of
> the calendar year following the calendar year in which the employee's last day
> of employment occurred.

 * Definitions

> For purposes of determining the amount of severance pay -
> 
>  * Base Paymeans the employee's regular rate of salary (determined on a weekly
>    basis) payable immediately preceding his or her date of termination. Base
>    Pay does not include discretionary bonuses, other variable compensation, or
>    extra pay.
>     
>  * Years of Service means an employee's full and partial years of employment
>    beginning as of the later of (a) his or her most recent date of hire by an
>    Employer or (b) his or her first day of work following a break in service
>    of thirty (30) days or more, until his or her last day of active
>    employment. A partial year of employment will be rounded up to the next
>    highest year.

10

--------------------------------------------------------------------------------

THE JONES GROUP INC. SEVERANCE PLAN
SEVERANCE BENEFIT GUIDELINES

Effective as of May 31, 2006

VICE PRESIDENTS AND ABOVE BUT BELOW
THE LEVEL OF EXECUTIVE VICE PRESIDENT

 * Severance Pay

>  * Amount of Severance Pay

Years of Service Amount of Severance Pay Less than 5 years 3 months of Base Pay
5 to 9 years 6 months of Base Pay 10 or more years 12 months of Base Pay

> > For purposes of determining the amount of severance pay -
> > 
> >  * Base Pay means the employee's regular rate of salary (determined on a
> >    monthly basis) payable immediately preceding his or her date of
> >    termination. Base Pay does not include discretionary bonuses, other
> >    variable compensation, or extra pay.
> >     
> > 
> >  * Years of Service means an employee's full and partial years of employment
> >    beginning as of the later of (a) his or her most recent date of hire by
> >    an Employer or (b) his or her first day of work following a break in
> >    service of thirty (30) days or more, until his or her last day of active
> >    employment. A partial year of employment will be rounded up to the next
> >    highest year.
> 
>  * Payment of Severance Pay
> 
> > The Company shall pay the severance pay in a single lump sum as soon as
> > practicable after the later of the employee's last day of employment or the
> > date on which the employee's separation agreement and general release
> > becomes effective, provided that if the employee satisfies all of the
> > conditions for payment, then in no event will payment be made later than the
> > March 15th of the calendar year following the calendar year in which the
> > employee's last day of employment occurred.

 * Continued Group Health Benefit Coverage - Payment of Cost for COBRA Coverage

> If the employee elects to continue coverage under the Company's group health
> benefits plan in accordance with the COBRA continuation coverage requirements,
> the employee will be required to pay only a portion of the full cost for COBRA
> coverage during the period equal to the number of weeks used in calculating
> the amount of the employee's severance pay under this Plan.

11

--------------------------------------------------------------------------------

>  * The COBRA coverage cost to be paid by the employee during this severance
>    period will be the same as the amount paid by active employees for the same
>    group health benefits coverage.
> 
> After the end of the severance period, the employee, if eligible, will be
> required to pay the full cost of COBRA coverage in order to continue COBRA
> coverage for the remainder of the COBRA coverage period.
>  

12

--------------------------------------------------------------------------------

THE JONES GROUP INC. SEVERANCE PLAN
SEVERANCE BENEFIT GUIDELINES

Effective as of May 31, 2006

EXECUTIVE VICE PRESIDENTS AND ABOVE

 * Severance Pay

>  * Amount of Severance Pay

Years of Service Amount of Severance Pay Less than 5 years 3 months of Base Pay
5 to 9 years 6 months of Base Pay 10 to 19 years 12 months of Base Pay 20 or
more years 18 months of Base Pay

> > For purposes of determining the amount of severance pay -
> > 
> >  * Base Pay means the employee's regular rate of salary (determined on a
> >    monthly basis) payable immediately preceding his or her date of
> >    termination. Base Pay does not include discretionary bonuses, other
> >    variable compensation, or extra pay.
> >     
> >  * Years of Service means an employee's full and partial years of employment
> >    beginning as of the later of (a) his or her most recent date of hire by
> >    an Employer or (b) his or her first day of work following a break in
> >    service of thirty (30) days or more, until his or her last day of active
> >    employment. A partial year of employment will be rounded up to the next
> >    highest year.
> 
>  * Payment of Severance Pay
> 
> > The Company shall pay the severance pay in a single lump sum as soon as
> > practicable after the later of the employee's last day of employment or the
> > date on which the employee's separation agreement and general release
> > becomes effective, provided that if the employee satisfies all of the
> > conditions for payment, then in no event will payment be made later than the
> > March 15th of the calendar year following the calendar year in which the
> > employee's last day of employment occurred.

 * Continued Group Health Benefit Coverage - Payment of Cost for COBRA Coverage

> If the employee elects to continue coverage under the Company's group health
> benefits plan in accordance with the COBRA continuation coverage requirements,
> the employee will be required to pay only a portion of the full cost for COBRA
> coverage during the period equal to the number of weeks used in calculating
> the amount of the employee's severance pay under this Plan, or, if earlier,
> until the expiration of COBRA coverage.

13

--------------------------------------------------------------------------------

>  
> 
>  * The COBRA coverage cost to be paid by the employee during this severance
>    period will be the same as the amount paid by active employees for the same
>    group health benefits coverage.
> 
> After the end of the severance period, the employee, if eligible, will be
> required to pay the full cost of COBRA coverage in order to continue COBRA
> coverage for the remainder of the COBRA coverage period.

 * Outplacement

> As determined by the Company.

14